 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-MJ-00231-CKD
12                                Plaintiff,             STIPULATION FOR EXTENSION OF TIME FOR
                                                         PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                           5.1(D) AND EXCLUSION OF TIME AND
                                                         FINDINGS AND ORDER
14   WILLIAM ASHLEY,
                                                         DATE: December 5, 2018
15                                Defendant.             TIME: 2:00 p.m.
                                                         COURT: Hon. Allison Claire
16

17          Plaintiff United States of America, by and through its attorney of record, Special Assistant U.S.
18 Attorney ROBERT J. ARTUZ, and Defendant, William Ashley, both individually and by and through

19 his counsel of record, Rachelle Barbour, hereby stipulate as follows:

20          1.      The Complaint in this case was filed on November 15, 2018, and Defendant William
21 Ashley first appeared before a judicial officer of the Court in which the charges in this case were

22 pending on November 21, 2018. The Court continued the detention hearing to November 26, 2018.

23 ECF No. 5. On November 26, the Court set a preliminary hearing date of December 5, 2018.

24          2.      By this stipulation, the parties jointly move for an extension of time of the preliminary
25 hearing date to December 14, 2018, at 2:00 p.m., before the duty Magistrate Judge Claire, pursuant to

26 Rule 5.1(d) of the Federal Rules of Criminal Procedure. The parties stipulate that the delay is required

27 to allow the defense reasonable time for preparation, and for the government’s collection and production

28 of discovery and continuing investigation of the case. For example, the government is continuing to

      STIPULATION                                        1
 1 collect and produce audio/video files, bank records, and police reports relevant to this case. Defense

 2 counsel needs additional time to review and consider this evidence. The parties further agree that the

 3 interests of justice served by granting this continuance outweigh the best interests of the public and the

 4 defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

 5          3.      The parties agree that good cause exists for the extension of time, and that the extension

 6 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

 7 Therefore, the parties request that the time between December 5, 2018, and December 14, 2018, be

 8 excluded pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

 9          IT IS SO STIPULATED.

10
     Dated: November 26, 2018                                MCGREGOR W. SCOTT
11                                                           United States Attorney
12
                                                             /s/ ROBERT J. ARTUZ
13                                                           ROBERT J. ARTUZ
                                                             Special Assistant U.S. Attorney
14

15
     Dated: November 26, 2018                                /s/ RACHELLE BARBOUR
16                                                           RACHELLE BARBOUR
17                                                           Assistant Federal Defender
                                                             Counsel for Defendant
18                                                           William Ashley

19

20

21

22

23

24

25

26

27

28

      STIPULATION                                        2
 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:18-MJ-00191-CKD
12                                 Plaintiff,             FINDINGS AND ORDER EXTENDING TIME FOR
                                                          PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                            5.1(d) AND EXCLUDING TIME
14   WILLIAM ASHLEY,                                      DATE: December 5, 2018
                                                          TIME: 2:00 p.m.
15                                Defendant.              COURT: Hon. Allison Claire
16

17

18          The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing

19 Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on October 1, 2018.

20 The Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,

21 demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule

22 5.1(d) of the Federal Rules of Criminal Procedure.

23          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests

24 of justice served by granting this continuance outweigh the best interests of the public and the defendant

25 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would

26 not adversely affect the public interest in the prompt disposition of criminal cases.

27 / / /

28 / / /

      FINDINGS AND ORDER                                   1
 1         THEREFORE, FOR GOOD CAUSE SHOWN:

 2         1.     The date of the preliminary hearing is extended to December 14, 2018, at 2:00 p.m.

 3 before Magistrate Judge Allison Claire.

 4         2.     The time between December 5, 2018, and December 14, 2018, shall be excluded from

 5 calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

 6         3.     Defendants shall appear at that date and time before the Magistrate Judge on duty.

 7

 8         IT IS SO ORDERED.

 9 DATED: NOVEMBER 27, 2018

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      FINDINGS AND ORDER                                2
